Case 19-16078-jkf        Doc 37       Filed 04/29/20 Entered 04/29/20 16:57:42       Desc Main
                                      Document      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ------------------------------------------------------x
  In re:                                                :
                                                        :   In Chapter 13
                JAMES B. WALL                           :
                                                        :   Bankruptcy No. 19-16078 (JKF)
                                             Debtor. :
  ------------------------------------------------------x

                      THE CITY OF PHILADELPHIA’S
          OBJECTION TO THE PROPOSED AMENDED CHAPTER 13 PLAN

  TO THE HONORABLE JEAN K. FITZSIMON:

          AND NOW, comes the City of Philadelphia (the “City”), a secured creditor in the

  above-captioned case, by and through its Counsel, Joshua Domer, Assistant City Solicitor,

  pursuant to Bankruptcy Code §§ 506(b), 1325(a)(5), and L.B.R. 3015-1(c), to object to the

  proposed amended Chapter 13 plan (the “Plan”) of the above-captioned debtor (the

  “Debtor”). The City avers the following in support thereof:

          1.       On or about September 27, 2019, the Debtor filed a voluntary petition (the

  “Petition”) for Chapter 13 bankruptcy with this Court.

          2.       A list of all real property owned by the Debtor was filed on October 11,

  2019, which included the property located at 310 Robbins Street, Philadelphia,

  Pennsylvania (the “Subject Property”). A copy of the Debtor’s Amended Schedule A/B is

  attached hereto as Exhibit A.

          3.       The Subject Property is alleged by the Debtor to have a current value of

  Seventy-Nine Thousand One Hundred Thirty-Three Dollars ($79,133.00). See Exhibit A.

          4.       On March 16, 2020, the City filed a secured claim in the amount of Two

  Thousand Five Hundred Sixteen Dollars and Sixty-Eight Cents ($2,516.68) for unpaid real
Case 19-16078-jkf     Doc 37     Filed 04/29/20 Entered 04/29/20 16:57:42              Desc Main
                                 Document      Page 2 of 3



  estate taxes owed on the Subject Property (the “Secured Claim”). A copy of the proof of

  claim filed by the City is attached hereto as Exhibit B.

         5.      As neither the Debtor nor another party in interest has objected to the

  Secured Claim, it is deemed allowed. See 11 U.S.C. § 502(a).

         6.      On April 1, 2020, the Debtor filed the Plan, which provides a payment in

  the amount of the Secured Claim, Two Thousand Five Hundred Sixteen Dollars and Sixty-

  Eight Cents ($2,516.68), but fails to provide for post-petition interest to the Secured Claim,

  and incorrectly names the creditor as the City of Philadelphia Water Revenue Bureau. A

  copy of the Plan is attached hereto as Exhibit C.

         7.      The City is entitled to post-petition interest on the Secured Claim until the

  last payment under the Plan. See 11 U.S.C. § 506(b); see also U.S. v. Ron Pair Enters., 489

  U.S. 235 (1989); In re Nixon, 404 Fed. Appx. 575, 578 (3d Cir. 2010); In re Bernbaum,

  404 B.R. 39, 42 (Bankr. D. Mass. 2009); In re Soppick, 516 B.R. 733, 753 (Bankr. E.D.

  Pa. 2014).

         8.      The post-petition interest applicable to the Secured Claim is the nine percent

  (9%) interest rate on real estate taxes assessed on the Subject Property. See 11 U.S.C.

  § 511(a); Phila. Code § 19-1303; In re Bernbaum, 404 B.R. 39, 43 (Bankr. D. Mass. 2009);

  In re Soppick, 516 B.R. 733, 753 (Bankr. E.D. Pa. 2014).

         9.      The Plan should not be confirmed as the City, a secured creditor, has not

  accepted the plan. See 11 U.S.C. § 1325(a)(5)(A).

         10.     The Plan should not be confirmed as it fails to provide accurate post-petition

  interest on the Secured Claim and thus does not ensure that distributions under the plan are

  not less than the allowed amount of the Secured Claim. See 11 U.S.C. §§ 506(b);

                                                2
Case 19-16078-jkf    Doc 37     Filed 04/29/20 Entered 04/29/20 16:57:42          Desc Main
                                Document      Page 3 of 3



  1325(a)(5)(B)(ii); In re Bernbaum, 404 B.R. 39, 42 (Bankr. D. Mass. 2009); In re Soppick,

  516 B.R. 733, 753 (Bankr. E.D. Pa. 2014).

         WHEREFORE, the City respectfully requests that this Court DENY confirmation

  of the Plan.

                                              Respectfully submitted,

                                              THE CITY OF PHILADELPHIA

  Dated: April 29, 2020                By:    /s/ Joshua Domer
                                              JOSHUA DOMER
                                              Assistant City Solicitor
                                              PA Attorney I.D. 319190
                                              Attorney for the City of Philadelphia
                                              City of Philadelphia Law Department
                                              Municipal Services Building
                                              1401 JFK Boulevard, 5th Floor
                                              Philadelphia, PA 19102-1595
                                              215-686-0519 (phone)
                                              Email: Joshua.Domer@phila.gov




                                              3
